DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.
Claims 4-6, 9 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/14/2019 and 12/26/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozek (2014/0152284).
Regarding claim 1, Rozek discloses a pulse control device comprising: a switching output stage (12, fig.1) configured to generate a pulse output voltage (voltage at 12, fig.1) from a direct-current input voltage (VS1, fig.1) and feed the pulse output voltage to a load ([0021]); a 
Regarding claim 2, Rozek discloses the pulse control device according to claim 1, wherein the low-pass filter does not include a coil (18, fig.1 does not have a coil as shown).
Regarding claim 3, Rozek discloses the pulse control device according to claim 2, wherein the low-pass filter includes: a first resistor (R2) connected between a feedback input terminal (input to 18, fig.1) of the pulse output voltage and an output terminal of the feedback voltage (24, fig.1); and a second resistor (R3, fig1.) and a capacitor (C2, fig.1) connected in parallel with each other between the output terminal of the feedback voltage and a grounded terminal (ground coupled to R3, fig.1).
Regarding claim 5, Rozek discloses the pulse control device according to claim 1, wherein the pulse control device is integrated into a semiconductor device (device 10, fig.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu (6,154,086) and further in view of Rozek (2014/0152284).
Regarding claim 1, Manolescu teaches a pulse control device comprising: a switching output stage (200, fig.1) configured to generate a pulse output voltage (output from 200, fig.1) from a direct-current input voltage (Vb, fig.1) and feed the pulse output voltage to a load (120, fig.1, col 9, lines 17-18); a low-pass filter (col 4, lines 23-24), however Manolescu does not disclose low-pass filter configured to receive a feedback input of the pulse output voltage and generate a feedback voltage; and an output feedback controller configured to receive the feedback voltage and control the switching output stage such that an average value of the pulse output voltage remains constant.
Rozek teaches a low-pass filter (18)configured to receive a feedback input (feedback from VOUT) of the pulse output voltage (voltage output from 12, fig.12) and generate a feedback voltage (voltage at 24, fig.1); and an output feedback controller (20, 30 and 40, fig.1) configured to receive the feedback voltage (voltage at 24, fig.1) and control the switching output stage (switching stage 12, fig.1) such that an average value of the pulse output voltage remains constant (voltage at output of 12, fig.1, [0021]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manolescu to include regulator of Rozek to provide the advantage of improved regulator with reduced ripple at the feedback path. 
Regarding claim 2, Manolescu and Rozek disclose the pulse control device according to claim 1, wherein the low-pass filter does not include a coil (Rozek 18, fig.1 does not have a coil as shown).
Regarding claim 3, Manolescu and Rozek disclose the pulse control device according to claim 2, wherein the low-pass filter includes: a first resistor (Rozek R2) connected between a 
Regarding claim 4, Manolescu and Rozek disclose the pulse control device according to claim 1, however Manolescu and Rozek does not teach wherein a switching frequency of the pulse output voltage is higher than a human audible frequency range. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a switching frequency of the pulse output voltage is higher than a human audible frequency range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating frequency of Manolescu and Rozek to include wherein a switching frequency of the pulse output voltage is higher than a human audible frequency range to provide the advantage of optimizing the switching frequency of the switching stage, thereby improving the efficiency of the switching stage to drive the load.
Regarding claim 5, Manolescu and Rozek disclose the pulse control device according to claim 1, wherein the pulse control device is integrated into a semiconductor device (Manolescu 130, fig.1).
Regarding claim 6, Manolescu and Rozek disclose the pulse control device according to claim 1, wherein as the load, a relay coil (Manolescu 120, fig.1) is connected to the pulse 
Regarding claim 9, Manolescu and Rozek disclose an electric appliance comprising: a mechanical relay (Manolescu 120, fig.1); and the pulse control device according to claim 6, the pulse control device feeding the pulse output voltage to a relay coil (Manolescu 120, fig.1) of the mechanical relay (Manolescu 120, fig.1).
Regarding claim 10, Manolescu and Rozek disclose the electric appliance according to claim 9, further comprising a filter (Rozek 16, fig.1) configured to eliminate spike noise in the pulse output voltage (Rozek [0021]).
Regarding claim 11, Manolescu and Rozek disclose the electric appliance according to claim 10, however Manolescu and Rozek does not disclose wherein LC values in the filter are freely selectable within such a range as not to affect system stability. It would have been an obvious matter of design choice to wherein LC values in the filter are freely selectable within such a range as not to affect system stability, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)..
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu (6,154,086) in view of Rozek (2014/0152284) and further in view of Klijn et al (2005/0104597) (hereinafter “Klijn”).
Regarding claim 7, Manolescu and Rozek disclose the pulse control device according to claim 6, however they do not disclose wherein the output feedback controller is configured such that whether generation of the pulse output voltage is enabled or disabled is controlled in accordance with an on/off control signal for the mechanical relay.
Klijn teaches wherein the output feedback controller (2, fig.1) is configured such that whether generation of the pulse output voltage is enabled or disabled is controlled in accordance with an on/off control signal for the mechanical relay ([0156]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manolescu and Rozek to include regulator of Klijn to provide the advantage of detecting the operating state of the relay. 
Regarding claim 8, Manolescu, Rozek and Klijn disclose the pulse control device according to claim 7, wherein the output feedback controller is configured to set a target average value of the pulse output voltage (Rozek voltage at Lx, fig.1) at a first level (Rozek level of voltage at LX, fig.1) after the pulse output voltage starts to be generated until an excitation current (Rozek [0028]) passing through a relay coil (Manolescu 120, fig.1) exceeds at least an operating current value (Rozek [0029]) and thereafter drop the target average value of the pulse output voltage down to a second level (Rozek [0030]) lower than the first level within a range (Rozek [0030]) where the excitation current does not drop below a recovery current (Rozek [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        /KEVIN J COMBER/Primary Examiner, Art Unit 2839